DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 8/2/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 6-8 , filed “claim 1 is novel and non-obvious in view of Sham, Buehler, SENF, and Endrerud”, with respect to the rejection(s) of claim(s) 1-20 under  35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shelley (US20150134187A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 6, 8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US20100312420A1) further in view Buehler (US20160068280A1) further in view Shelley (US20150134187A1).

	Regarding claim 1, Sham teaches An apparatus for assisting with functional testing of systems of an aircraft(Sham: Fig. 1-2), the apparatus comprising: 
	a display device (Sham: Fig. 2 Element 214; Para 27 “an automatic maintenance test client module 202, which may be realized using one or more applications and one or more processor devices. Client module 202 is coupled to or cooperates with other devices, components, and functional modules of the client system 106. For example, client module 202 may cooperate with the following elements, without limitation: a flight control system (FCS) 204; a central maintenance computing function (CMCF) 206; an airplane condition monitoring function (ACMF) 208; a communication management function (CMF) 210; a data storage element 212; and a multifunction control and display unit (MCDU) 214”; Para 34 “The MCDU 214 provides display and user interface functionality to the flight crew, maintenance personnel, etc”); 
	one or more data processors operatively coupled to the display device (Sham: Fig. 2 Element 202; Para 27 “an automatic maintenance test client module 202, which may be realized using one or more applications and one or more processor devices. Client module 202 is coupled to or cooperates with other devices, components, and functional modules of the client system 106. For example, client module 202 may cooperate with the following elements, without limitation: a flight control system (FCS) 204; a central maintenance computing function (CMCF) 206; an airplane condition monitoring function (ACMF) 208; a communication management function (CMF) 210; a data storage element 212; and a multifunction control and display unit (MCDU) 214”); and 
	non-transitory machine-readable memory operatively coupled to the one or more data processors (Sham: Fig. 1 Element 116; Fig. 2 Element 212; Para 27 “an automatic maintenance test client module 202, which may be realized using one or more applications and one or more processor devices. Client module 202 is coupled to or cooperates with other devices, components, and functional modules of the client system 106. For example, client module 202 may cooperate with the following elements, without limitation: a flight control system (FCS) 204; a central maintenance computing function (CMCF) 206; an airplane condition monitoring function (ACMF) 208; a communication management function (CMF) 210; a data storage element 212; and a multifunction control and display unit (MCDU) 214”), storing instructions executable by the one or more data processors(Sham: Para 19 “The onboard components are coupled together in a physical and/or wireless manner to accommodate the exchange, transfer, or transmission of data, control signals, commands, instructions, power, etc”)  and configured to cause the one or more data processors to: 
		… a plurality of test objects respectively associated with a plurality of functional tests of respective systems of the aircraft (Sham: Fig. 4 Element 412-418 ; Para 17 “A number of maintenance checks and tests are performed on an aircraft prior to departure. These checks and tests may involve diagnostic tests of mechanical devices such as braking system components, flaps, and landing gear, and/or diagnostic tests of electronic devices”; Para 34 “The MCDU 214 provides display and user interface functionality to the flight crew, maintenance personnel, etc”; Para 40 “A takeoff checklist fault report contains fault information associated with diagnostic checks/tests performed during the takeoff phase of the flight, an en route checklist fault report contains fault information associated with diagnostic checks/tests performed during flight, and a landing checklist fault report contains fault information associated with diagnostic checks/tests performed during the landing phase of the flight”; Para 41 “a test checklist may be a post-flight checklist, a pre-flight checklist, a preventative maintenance checklist, a takeoff checklist, an en route checklist, a landing checklist, or any combination thereof”; i.e. the tests would encompass a plurality of test objects while the different checklist would encompass a plurality of functional tests); 
		using data indicative of a condition of the aircraft, select one or more selected functional tests from the plurality of functional tests based on the condition of the aircraft (Sham: Fig. 4 Element 404-412 ; Para 41 “the diagnostic data received at the ground-based server is stored at a location that is remote from the aircraft (task 408). As explained above with reference to FIG. 1, the diagnostic data could be stored in a data storage element that is co-located with (or otherwise associated with) the ground-based server. The ground-based server may also analyze and process the received diagnostic data (task 410) in an appropriate manner, such that the identified faults can be addressed as needed. For example, the diagnostic data could be automatically analyzed for purposes of generating at least one test checklist for the aircraft (task 412). Notably, the content of the test checklist will be influenced or determined by the diagnostic data”); and 
	… the one or more identified test objects being respectively associated with the one or more selected functional tests (Sham: Fig. 5 Element 500-510 ; Para 47 “The labels Test_1, Test_2, and Test_N represent instructions or commands that initiate or execute the respective tests, and the labels Results_1, Results_2, and Results_N represent the associated test results being sent from the LRUs to the onboard client. In this manner, the onboard client can obtain the test results for the maintenance tests specified on the current test checklist (task 506)”).
Yet Sham do not teach generate an output for causing the display device to display a plurality of test objects…
generate an output for causing the display device to identify one or more identified test objects from the plurality of test objects…
However, in the same field of endeavor, Buehler teaches … generate an output for causing the display device to display a plurality of test objects respectively associated with a plurality of functional tests of respective systems of the aircraft (Buehler: Para 15 “The controller 26 may be configured to display the maintenance routine on at least one of the multiple communication terminals 40 to define a control terminal, assign maintenance tests to a communications terminal 40 associated with the corresponding component 20 to define an associated terminal for controlling the execution of the maintenance test by displaying a maintenance test indication on the associated terminal and upon completion of the maintenance tests, displaying a maintenance routine completion on the control terminal”; Para 28 “the first user in the cockpit 16 as part of the maintenance routine may need to run the following maintenance tests: flap checkout and port side elevator alignment. The first maintenance test is the flap checkout and the first user within the cockpit 16 may select the flap check test display using the flight display 42 and may select port flap check”).
generate an output for causing the display device to identify one or more identified test objects from the plurality of test objects (Buehler: Para 28 “the first user in the cockpit 16 as part of the maintenance routine may need to run the following maintenance tests: flap checkout and port side elevator alignment. The first maintenance test is the flap checkout and the first user within the cockpit 16 may select the flap check test display using the flight display 42 and may select port flap check”; i.e. the different flap check would indicate one or more identified test objects from the plurality of test objects(flap checkout and port side elevator alignment))…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the apparatus of Sham with the feature of generate an output for causing the display device to display a plurality of test objects; generate an output for causing the display device to identify one or more identified test objects from the plurality of test objects disclosed by Buehler. One would be motivated to do so for the benefit of “controlling the execution of the maintenance test by displaying a maintenance test indication on the associated terminal and upon completion of the maintenance tests, displaying a maintenance routine completion on the control terminal” (Buehler: Para 3).
Yet the combination of Sham and Buehler do not teach wherein the data indicative of the condition of the aircraft is indicative of at least one of:
	whether a next flight of the aircraft is a first fliqht of a day;
	whether the next flight of the aircraft immediately follows a change in flight crew;
	and whether the next flight of the aircraft immediately follows a cold and dark start of the aircraft.
However, in the same field of endeavor, Shelley teaches wherein the data indicative of the condition of the aircraft (Shelley: Para 43 “FIG. 4 is an overall process flow diagram for the APUOD systems 400 and methods. As indicated at the left hand side of the figure, the Aircraft Condition Monitoring System (ACMS)/Aircraft Communication Addressing and Reporting System (ACARS) system 402 reports in-flight or on ground APU actions, APU health data (including the APU Avg EGT values and information on APU starts) and pilot reports of cold soak start testing for an aircraft”; Para 52 “the system monitors the condition, or “health” of the APU as correlated to any of the APU operating performance indicators”; Para 7 “a method for improving fuel economy on a passenger jet aircraft comprises automatically receiving a communication from the aircraft to a ground station comprising at least one subsystem operating parameter measured during the current flight, detecting whether the operating parameter meets predetermined criteria and, if the criteria are met, automatically sending a communication to indicate the aircraft's status for a next flight. If the criteria are not met, a status of the aircraft is automatically changed and a communication is sent”) is indicative of at least one of:
	whether a next flight of the aircraft is a first flight of a day;
	whether the next flight of the aircraft immediately follows a change in flight crew;
	and whether the next flight of the aircraft immediately follows a cold and dark start of the aircraft (Shelley: Para 50 “The system automatically tracks the completion of successful cold soak start testing whether accomplished based upon a required repetitive interval or post-maintenance requirements. The system takes into account whether: the aircraft is scheduled on a qualifying flight segment ensuring adequate cold soak start test requirements, the segment is ETOPS or non-ETOPS, the aircraft has adequate turn time, and the flight terminates at a maintenance facility. If the aircraft status has been changed to APUCR, the system prohibits a cold soak start test on an ETOPS flight segment and a notification will not be sent to the Flight Crew to conduct the test”; Claim 19 “the method comprises determining whether a flight is a qualifying flight based on at least one of the following: whether the flight comprises a segment ensuring adequate cold soak start test requirements for the auxiliary power unit”; i.e. qualifying flight segment (the next flight of the aircraft) ensuring adequate cold soak start test requirements(a cold and dark start of the aircraft)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the apparatus of the combination of Sham and Buehler with the feature of wherein the data indicative of the condition of the aircraft is indicative of whether the next flight of the aircraft immediately follows a cold and dark start of the aircraft. disclosed by Shelley. One would be motivated to do so for the benefit of “a method for increasing the operating efficiency and safety of an aircraft” (Shelley: Para 29).

	Regarding claim 2, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, wherein: 
	Sham further teaches the non-transitory machine-readable memory(Sham: Fig. 1 Element 116; Fig. 2 Element 212; Para 27 “an automatic maintenance test client module 202, which may be realized using one or more applications and one or more processor devices. Client module 202 is coupled to or cooperates with other devices, components, and functional modules of the client system 106. For example, client module 202 may cooperate with the following elements, without limitation: a flight control system (FCS) 204; a central maintenance computing function (CMCF) 206; an airplane condition monitoring function (ACMF) 208; a communication management function (CMF) 210; a data storage element 212; and a multifunction control and display unit (MCDU) 214”) contains data indicative of a predefined testing order for the selected functional tests (Sham: Para 47 “The labels Test_1, Test_2, and Test_N represent instructions or commands that initiate or execute the respective tests, and the labels Results_1, Results_2, and Results_N represent the associated test results being sent from the LRUs to the onboard client. In this manner, the onboard client can obtain the test results for the maintenance tests specified on the current test checklist (task 506)”; i.e. Test numbers indicated a predefined testing order for the selected functional tests); and 
	the instructions are configured to cause the one or more data processors to generate an output  … according to the predetermined testing order (Sham: Para 47 “The labels Test_1, Test_2, and Test_N represent instructions or commands that initiate or execute the respective tests, and the labels Results_1, Results_2, and Results_N represent the associated test results being sent from the LRUs to the onboard client. In this manner, the onboard client can obtain the test results for the maintenance tests specified on the current test checklist (task 506)”).
	While Buehler further teaches …one or more data processors to generate an output for causing the display device to display the identified test objects (Buehler: Para 28 “the first user in the cockpit 16 as part of the maintenance routine may need to run the following maintenance tests: flap checkout and port side elevator alignment. The first maintenance test is the flap checkout and the first user within the cockpit 16 may select the flap check test display using the flight display 42 and may select port flap check”)….

	Regarding claim 3, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 2, Sham further teaches wherein the instructions are configured to cause the one or more data processors to generate an output for initiating a plurality of the selected functional tests according to the predetermined testing order(Sham: Sham: Para 45 “After authentication of the maintenance personnel terminal, process 500 will initiate, execute, control, and/or complete the tests that are specified in the test checklist (task 504). In some situations, the maintenance personnel terminal is used to merely initiate one or more tests, which are automatically executed and completed onboard the aircraft without any human intervention during the actual execution of the tests. In other situations, one or more tests are executed and completed onboard the aircraft with some human interaction or involvement. For example, a user of the remote maintenance personnel terminal (while logged in) could monitor, control, supervise, manage, or otherwise influence the manner in which the tests are executed. Indeed, some tests may require human involvement (such as data entry, selection of options, data recording, etc.), and the system described here can accommodate such tests”; Para 47 “The labels Test_1, Test_2, and Test_N represent instructions or commands that initiate or execute the respective tests, and the labels Results_1, Results_2, and Results_N represent the associated test results being sent from the LRUs to the onboard client. In this manner, the onboard client can obtain the test results for the maintenance tests specified on the current test checklist (task 506)”; i.e. Test numbers indicated a predefined testing order for the selected functional tests).

	Regarding claim 4, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches wherein the instructions are configured to cause the one or more data processors to generate an output for causing the display device to display a condition object indicating the condition of the aircraft(Sham: Fig. 5 Element 506; Para 47 “The labels Test_1, Test_2, and Test_N represent instructions or commands that initiate or execute the respective tests, and the labels Results_1, Results_2, and Results_N represent the associated test results being sent from the LRUs to the onboard client. In this manner, the onboard client can obtain the test results for the maintenance tests specified on the current test checklist (task 506)”; Para 43 “Process 400 may continue by transmitting the test checklist from the ground-based server to the onboard client (task 416). In preferred embodiments, task 416 is performed during the same data communication session established during task 404, and the test checklist is wirelessly received by the onboard client. FIG. 4 depicts the test checklist 316 being successfully sent from the ground-based server to the onboard client. Process 400 may also send a copy of the fault analysis report from the ground-based server to the AOC, to the maintenance personnel terminal, and/or elsewhere (task 418). FIG. 4 depicts the fault analysis report 318 being successfully sent to the AOC and to the maintenance personnel terminal”)).
	
	Regarding claim 5, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 4, Sham further teaches wherein the condition object is responsive to user input indicative of the condition of the aircraft (Sham: Para 45 “In some situations, the maintenance personnel terminal is used to merely initiate one or more tests, which are automatically executed and completed onboard the aircraft without any human intervention during the actual execution of the tests. In other situations, one or more tests are executed and completed onboard the aircraft with some human interaction or involvement. For example, a user of the remote maintenance personnel terminal (while logged in) could monitor, control, supervise, manage, or otherwise influence the manner in which the tests are executed. Indeed, some tests may require human involvement (such as data entry, selection of options, data recording, etc.), and the system described here can accommodate such tests”).

	Regarding claim 6, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches wherein the instructions are configured to cause the one or more data processors to generate an output for causing the display device to display an execution object configured to trigger an automated initiation of some or all of the selected functional tests in response to user input(Sham: Fig.5 Element 502-504; Para 44 “Sometime after the test checklist has been received by the onboard client, one or more of the tests specified on the checklist can be initiated and executed. For ease of description and illustration, certain tasks and steps associated with the testing procedure are found in process 500 (in practice, however, these tasks could be included in process 400). In certain implementations, process 500 may begin by establishing an interactive control session (e.g., a secure session) with a remote maintenance personnel terminal. In this regard, process 500 authenticates the remote maintenance personnel terminal (task 502) or, equivalently, the user of the maintenance personnel terminal”; Para 45 “After authentication of the maintenance personnel terminal, process 500 will initiate, execute, control, and/or complete the tests that are specified in the test checklist (task 504). In some situations, the maintenance personnel terminal is used to merely initiate one or more tests, which are automatically executed and completed onboard the aircraft without any human intervention during the actual execution of the tests. In other situations, one or more tests are executed and completed onboard the aircraft with some human interaction or involvement.”).

	Regarding claim 8, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches wherein the instructions are configured to cause the one or more data processors to generate an output for causing the display device to display status information associated with one or more of the plurality of test objects(Sham: Fig.5 Element 508; Para 48 “the onboard client prepares a consolidated test report upon completion of the designated maintenance tests (task 508). This test report can be arranged and formatted to suit the needs of the particular system deployment. For instance, the test report may be formatted and prepared in an appropriate manner such that a human operator can review and interpret it. The onboard client can send the test report to one or more destinations, such as the remote maintenance personnel terminal, the ATC system, the AOC, and/or elsewhere (task 510)”).

	Regarding claim 11, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches wherein: 
	one or more of the plurality of test objects are responsive to respective user input (Sham: Para 45 “In some situations, the maintenance personnel terminal is used to merely initiate one or more tests, which are automatically executed and completed onboard the aircraft without any human intervention during the actual execution of the tests. In other situations, one or more tests are executed and completed onboard the aircraft with some human interaction or involvement. For example, a user of the remote maintenance personnel terminal (while logged in) could monitor, control, supervise, manage, or otherwise influence the manner in which the tests are executed. Indeed, some tests may require human involvement (such as data entry, selection of options, data recording, etc.), and the system described here can accommodate such tests”); and 
	the instructions are configured to, in response to the respective user input, cause the one or more data processors to generate an output for initiating the respective one or more of the plurality of functional tests associated with the one or more of the plurality of test objects responsive to respective user input (Sham: Para 45 “In some situations, the maintenance personnel terminal is used to merely initiate one or more tests, which are automatically executed and completed onboard the aircraft without any human intervention during the actual execution of the tests. In other situations, one or more tests are executed and completed onboard the aircraft with some human interaction or involvement. For example, a user of the remote maintenance personnel terminal (while logged in) could monitor, control, supervise, manage, or otherwise influence the manner in which the tests are executed. Indeed, some tests may require human involvement (such as data entry, selection of options, data recording, etc.), and the system described here can accommodate such tests”).

	Regarding claim 12, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches wherein the plurality of functional tests are pre-flight functional tests (Sham: Para 17 “Tests that usually follow power up of an aircraft typically include, without limitation: power up checks; pre-flight checks; pre-flight preparation checks; before start checks; before taxi checks; taxi out checks; and before takeoff checks”) are indicative of any of the following: whether a next flight of the aircraft is a first flight of a day; whether the next flight of the aircraft immediately follows a change in flight crew; and whether the next flight of the aircraft immediately follows a cold and dark start of the aircraft (Sham: Para 17 “A number of maintenance checks and tests are performed on an aircraft prior to departure. These checks and tests may involve diagnostic tests of mechanical devices such as braking system components, flaps, and landing gear, and/or diagnostic tests of electronic devices. Tests that usually follow power up of an aircraft typically include, without limitation: power up checks; pre-flight checks; pre-flight preparation checks; before start checks; before taxi checks; taxi out checks; and before takeoff checks”; i.e. Tests following power up of an aircraft encompasses a cold and dark start of the aircraft).

	Regarding claim 13, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, Sham further teaches An aircraft comprising the apparatus as defined in claim 1 (Sham: Fig. 1-2; Para 5 “A method of automated fault analysis and execution of post-flight or pre-flight tests for an aircraft is provided. The aircraft includes an onboard maintenance test client system”).

As per claim 14, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 15, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 16, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 17, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 18, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 19, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

Claim 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US20100312420A1) in view Buehler (US20160068280A1) and Shelley (US20150134187A1) further in view of SENF (US20150121140A1).

In regards to claim 7, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1.
Yet the combination of Sham, Buehler, and Shelley do not teach the instructions are configured to cause the one or more data processors to generate an output for causing an execution of two or more of the selected functional tests in parallel.
However, in the same field of endeavor, SENF teaches the instructions are configured to cause the one or more data processors to generate an output for causing an execution of two or more of the selected functional tests in parallel (SENF: Para 41 “During execution of the test plan 3 on the test environment 2, the test execution control tool 4 monitors the test progress and, in accordance with step d) shown in FIG. 2, plays the test data acquired by the test environment 2 from the control unit 1 tested using the test plan 3 back to the database 9. The test management tool 5 then in turn has access to the test data thus acquired, which can then be analyzed graphically, for example. Moreover, the possibility also exists for the arrangement to have a plurality of test execution control tools 4 that are each connected to separate test environments 2 so that a plurality of test plans 3 can be executed in parallel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify The apparatus of the combination of Sham, Buehler, and Shelley with the feature of the instructions are configured to cause the one or more data processors to generate an output for causing an execution of two or more of the selected functional tests in parallel disclosed by SENF. One would be motivated to do so for the benefit of “the creation and administration of test plans are separated from the execution of the test plan, so that parallelization is even possible… makes it possible for test plans to be developed by the tester on the one hand, while on the other hand a test plan, such as, e.g., a test plan that has already been designed in full, can be executed in parallel thereto on the test environment (SENF: Para 11).

As per claim 20, it recites A computer-implemented method for assisting with functional testing of systems of an aircraft having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US20100312420A1) in view Buehler (US20160068280A1) and Shelley (US20150134187A1) further in view of Endrerud (US20160077522A1).

In regards to claim 9, the combination of Sham, Buehler, and Shelley teaches The apparatus as defined in claim 1, identifying the one or more identified test objects (Sham: Para 7 “The ground-based maintenance test server system is configured to receive the fault data, to generate a test checklist that is influenced by the fault data, and to transmit the test checklist to the maintenance test client system. The maintenance test client system wirelessly receives the test checklist, and initiates execution of at least one test specified in the test checklist”; Para 17 “A number of maintenance checks and tests are performed on an aircraft prior to departure. These checks and tests may involve diagnostic tests of mechanical devices such as braking system components, flaps, and landing gear, and/or diagnostic tests of electronic devices”)
Yet the combination of Sham, Buehler, and Shelley do not teach … one or more identified test objects comprises visually distinguishing the one or more identified test objects from any non-identified test objects.
However, in the same field of endeavor, Endrerud teaches … one or more identified test objects comprises visually distinguishing the one or more identified test objects from any non-identified test objects (Endrerud: Fig. 8; Para 66 “the images are projected onto a visual representation of the test object. The handheld computing device may comprise a camera 802, so that the visual representation of the test object (car 804) is a video image 803 of that object. In another example the visual representation could be a 3D CAD model of the test object. The projection device could include a memory storing many of such CAD models, the appropriate one of which can be retrieved in dependence on a type or model number entered by the user. A system of this type may also use information gathered by a positioning system to position the inspection images on the appropriate section of the CAD model or video image”; i.e. Fig. 8 indicted a box including the video image 803 of that object for testing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify The apparatus of the combination of Sham, Buehler, and Shelley with the feature of one or more identified test objects comprises visually distinguishing the one or more identified test objects from any non-identified test objects disclosed by Endrerud. One would be motivated to do so for the benefit of “indicate to the user that more than one part has been identified” (Endrerud: Para 28).

In regards to claim 10, the combination of Sham, Buehler, Shelley and Endrerud teaches The apparatus as defined in claim 1, and Endrerud further teaches the instructions are configured to cause the one or more data processors to generate an output for causing the display device to display an enclosure that surrounds all of the identified test objects (Endrerud: Fig. 8 Element 803; i.e. Fig. 8 indicted a box surrounding the test object).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668